Citation Nr: 1706298	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits in excess of $600 per month for the support of minor children. 


REPRESENTATION OF THE VETERAN

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to November 1996, and from January 1998 to April 2000.  

The appellant is the Veteran's former spouse.  The Veteran and the appellant divorced in 2009.  They have two children together.  Throughout the period on appeal, the appellant has been the custodian of both minor children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted the appellant's claim for apportionment in the amount of $600 per month.  The appellant has contested that grant, seeking apportionment in excess of the amount granted.  

This is a simultaneously contested claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2016).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a statement of the case.  38 C.F.R. § 19.101.

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

A close review of the claims file reveals that VA has not fulfilled its obligations under the procedures relating to contested claims.  Specifically, all parties were provided a copy of the statement of the case dated March 3, 2013.  On March 29, 2013, the appellant submitted a statement disagreeing with the holding of the statement of the case.  The RO accepted that statement as a substantive appeal.  Nonetheless, it is not apparent from the claims file that VA provided the Veteran or his representative with the contents of the appellant's substantive appeal.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.

Further, while subsequent correspondence have been provided to the Veteran's representative, including notification that the appeal has been certified to the Board, it does not appear, after the statement of the case was mailed to the Veteran in March 2013, that the Veteran himself has been provided copies of any correspondence pertaining to this appeal.

The Board also observes that 38 C.F.R. § 19.100 states that all parties in a simultaneously contested claim will be notified of actions taken in an appeal, to include notice of hearing rights.  In December 2014, the appellant was sent a letter notifying her of her right to a Board hearing and requesting clarification as to whether a hearing was desired.  Neither the Veteran nor his representative was provided such notice.  

To ensure compliance with all specialized contested claim procedures, these deficiencies must be corrected on remand.  In particular, in addition to providing the Veteran with a summary of the appellant's substantive appeal, he and his representative should be afforded an opportunity to submit written argument and/or appear at a hearing, if requested.

Finally, VA law provides that a veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a) (2016).  June 2016 correspondence from the appellant indicates that minor child, A.O., is presently living alone in her own apartment.  However, a June 2015 statement from the Veteran requesting a reduction in his apportionment indicates that A.O. was, in fact, living with him.  On remand, the AOJ must undertake development actions to determine where A.O. has been residing since June 2015.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all contested claim procedures have been followed to include all necessary notice to both the Veteran and his representative.  Furnish the Veteran and his representative with the contents of the appellant's March 2013 substantive appeal.  

The Veteran and his representative must be afforded an opportunity to respond with additional evidence or argument.  He must also be asked specifically whether he would like to have a Board hearing regarding this appeal.

If the Veteran elects to appear before the Board and/or submit a written rebuttal to the appellant's contentions, the appellant must be notified of any hearing scheduled (and given an opportunity to appear) and/or be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).  

2. Request updated information on the address of residence of minor child A.O. The AOJ should also notify the appellant of the requirements for a minor child to continue to receive an apportionment after the child turns 18 years old.  Send the appellant all necessary forms, such as report of school attendance.  

3. After the above development has been completed, as well as any other development which is deemed appropriate, consider all of the evidence of record and readjudicate the issue of whether the Veteran and the appellant's minor children are entitled to an apportionment of the Veteran's benefits in excess of $600 per month.  Thereafter, afford both the Veteran and the appellant adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




